 Ithaca College and Ithaca College Facultl Association(I.C.F.A.). Case 3 ('CA 8962August 22 1979DECISION AN[) ORDERBY CIIAIRMAN FANNING( ANI) MIM1BI RS PI N I I()ANI) TRt'I SI)AI IUpon a charge filed on February 23, 1979. hyIthaca ('College Faculty Association (I.C.F.A.) hereincalled the Association, and duly served on IthacaCollege, herein called Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 3, issued a complaintand notice of hearing on March 29, 1979, against Re-spondent alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an adminis-trative law judge were duly served on the parties tothis proceeding.The complaint alleges in substance that on January31, 1979, following a Board election in Case 3 RC7107, the Association was duly certified as the exclu-sive collective-bargaining representative of' Respon-dent's employees in the unit found appropriate:' that,commencing on or about February 12, 1979, and atall times thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so; and that, since on or about February 9,1979, and at all times thereafter, Respondent has re-fused, and continues to date to refuse, to supply theAssociation with certain requested information rel-evant to and necessary for the Association's perform-ance as the collective-bargaining representative of theunit employees. On April 6, 1979, Respondent filed itsanswer to the complaint admitting in part, and deny-ing in part. the allegations in the complaint.On May 17, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently. on May 23, 1979, the Boardissued an order transferring the proceeding to theOfficial notice is taken of the record in the representation proceeding.Case 3 RC 7107. as the term "record" is defined In Secs 102 68 and102.69(gl of the Board's Rules and Regulatioins, Series 8, as amended SeeITI' £Feietross, temv In .66 NlRB 938 (1967i. enfd 388 F 2d 683 4th ('ir1968); Golden .ger Beverage (o., 167 NlRB 151 (1967), enid 415 .2d 26(5th Cir. 1969): Interuvpe Co. v. Peneilii, 269 F.Supp 573 (i)C a 1967):Follet Corp.. 164 NLRB 378 (1967), enfdJ. 397 F.2d 91 7th Cir. 1968): Sec9(d) of the NIRA, as amended11 It ('A ('01I.l.(<-.Board and a Notice To Show Cause wh\ the GeneralCounsel's Motion for Summary' Judgment should notbe gratnted. Respondent thereafter filed a response toNotice To Show Cause and, subsequently, the Associ-ation filed its brief in support of the General Coun-sel's motion and a request for extraordinary relief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional abor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summar' JudgmentIn its answer to the complaint. Respondent admitsthat it has refused to bargain with the Associationsince Februarv 16. 1979. However, Respondent con-tests the representative status of the Association onthe grounds that (1) the full-time faculty members ofthe college are managerial and/or supervisors per-sonnel and not employees within the meaning of Sec-tion 2(3) of the Act: (2) the Board's certification ofthe Association is without effect because the Boarderred in adopting the Regional Director's indingsand recommendations in the Report on Objectionsand Challenges dated November 8, 1978: and (3) theBoard further erred by rejecting certain exceptionsfiled by Respondent to the Regional Director's Re-port on Objections and Challenges. With respect tothe allegation that its refusal to supply certain infor-mation to the Association constitutes an additionalviolation of the Act, Respondent contends that therequested information, a list of names of those full-time faculty members being considered for promotionand/or tenure, pertains to a nonmandatory subject orbargaining and that the requested information wasavailable to the Association through other sources.Consequently, Respondent contends that it has no le-gal obligation to furnish the requested information.In support of the Motion for Summary Judgment.the General Counsel contends. inter alia. that Re-spondent is attempting to relitigate matters consid-ered and disposed of in the prior representation pro-ceeding. The General Counsel further contends thatthe requested information is relevant to the Associ-ation in discharging its statutory responsibilities ascollective-bargaining representative of the unit em-ployees.Review of the entire record in this proceeding. in-cluding that in Case 3 RC-7107, establishes that pur-suant to a Decision and Direction of Election, anelection was held on March 3. 1978, in which the votewas 70 for Petitioner,274 for the Association, 982 The petiln was tiled on December 8. 1977. hb Ithaca ('College (hapterAAt P244 NLRB No. 54517 I)DEC(ISIONS OF NAIIONAL I.ABOR RELATIONS BOARDagainst the participating labor organizations, and 10challenged ballots. After an investigation, the Re-gional Director issued a Report on Challenged Bal-lots and Objections recommending that the objectionsbe overruled and that five challenges be sustained andfive challenges be overruled. On July 26, 1978, theBoard issued an order adopting the Regional Direc-tor's report and directing the Regional Director toopen and count five challenged ballots. The revisedtally which issued showed 71 votes for Petitioner, 74for the Association, and 104 against the participatinglabor organizations.Because none of the choices received a majority inthe initial election, pursuant to Section 102.70 of theBoard's Rules and Regulations, Series 8, as amended,a runoff election was conducted on September 29,1978.) Results of the runoff election showed 116 votesfor the Association, 109 against, with 9 challengedballots. The Employer filed objections and, on No-vember 8, 1978. the Regional Director issued a Re-port on Objections and Challenges recommendingthat Respondent's objections be overruled and thatthree of the challenges be overruled, leaving an insuf-ficient number of challenges to affect the outcome ofthe runoff election. On January 31, 1979, the Boardissued a Decision and Certification of Representative,adopting the Regional Director's findings and recom-mendations and certifying the Association. There-after, Respondent filed a motion for reconsiderationwhich the Board denied on February 22, 1979.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.4With the exception of its defense to the allegationthat it has refused to supply the Association with cer-tain requested information, all issues raised by Re-spondent in this proceeding were or could have beenlitigated in the prior representation proceeding, andPrior to the runoff election, Respondent filed a motion bor rehearing.which was denied by the Regional Director on August 25. 1978. and onSeptember 25. 1978. the Board denied Respondent's request for review of theRegional Director's denial of its motion. On or about September 15. 1978.Respondent attempted to withdraw the previously submitted Excelsior liston the ground that every individual named on that list was a supervisorand/or managerial employee. Dunng the runoff election Respondent at-tempted to challenge the status of every voter on the same basis. In supportof its motion for rehearing and attempted withdrawal of the Excelsior list.Respondent relied on the Second Circuit Court of Appeals' ruling inN.L.R.B. v. Yeshiva University, 582 F.2d 686 (1978), cert. granted 99 S. Ct.1212 (1979). With all due respect to the view expressed by the Second Circuitin Yeshiva, supra. we shall adhere to our pIxsition until the Supreme Courthas passed on the matter.'See Pittsburgh Plate Glass Co. v. N.L.R.B.. 313 U.S. 146. 162 (1941);Rules and Regulations of the Board. Secs. 102.67{f) and 102.69(c).Respondent does not offer to adduce at a hearing anynewly discovered or previously unavailable evidence,nor does it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.With respect to the request to supply information,Respondent concedes that the Association has re-quested a list of all full-time faculty members cur-rently being considered for promotion and/or tenure.As the collective-bargaining representative for em-ployees within the appropriate unit, the Association isentitled to information on the classification and se-niority of each unit employee and to information con-cerning any changes in an employee's status. Conse-quently, we find that Respondent's affirmativedefense to the allegation of refusal to supply informa-tion is without merit.We therefore find that Respondent has not raisedany issue which is properly litigable in this unfair la-bor practice proceeding. Accordingly., we grant theMotion for Summary Judgment.5On the basis of the entire record, the Board makesthe following:FINiDING(;S OF FA(II. THE BUSINESS OF RESPONDEN NIRespondent is a private, nonprofit institution ofhigher education, chartered by the State of NewYork, with its principal campus and headquarters atIthaca, New York. Respondent derives annual grossrevenues in excess of $1 million. In the course andconduct of its annual business operations, Respon-dent purchases, transfers, and delivers to the Ithaca,New York, campus goods and materials valued in ex-cess of $50,000 which are transported to said campusdirectly from States of the United States other thanthe State of New York.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. THE LABOR ORGANIZATION INVOI.VEDIthaca College Faculty Association (I.C.F.A.) is alabor organization within the meaning of Section 2(5)of the Act.The Association's request for extraordinary remedies is denied since wedo not believe that the defenses raised by Respondent in this proceeding arepatently frivolous. ITHACA COI.IEGE .IIl. TIHE UNFAIR LABOR PRA(TI(TSA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time faculty members employed byIthaca College at its Ithaca, New York, locationand at the Albert Einstein Medical Center inNew York City, but excluding all guards, part-time faculty, and supervisors as defined in theAct.2. The certificationOn September 29, 1978, a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the RegionalDirector for Region 3, designated the Association astheir representative for the purpose of collective bar-gaining with Respondent.The Association was certified as the collective-bar-gaining representative of the employees in said uniton January 31, 1979, and the Association continues tobe such exclusive representative within the meaningof Section 9(a) of the Act.B. The Request To Bargain and Respondent's Ref/isalCommencing on or about January 31, 1979, and atall times thereafter, the Association has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about February 16, 1979, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theAssociation as the exclusive representative for collec-tive bargaining of all employees in said unit.On or about February 6, 1979, the Association re-quested Respondent to furnish it with certain infor-mation relevant to and necessary for the Association'sperformance as the collective-bargaining representa-tive of the unit employees. Since on or about Febru-ary 9, 1979, and, at all times thereafter to date, Re-spondent has refused, and continues to refuse, tosupply the Association with the requested informa-tion.Accordingly, we find that Respondent has, sinceFebruary 16, 1979, and at all times thereafter, refusedto bargain collectively with the Association as the ex-clusive representative of the employees in the appro-priate unit and, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of' Section 8(a)(5) and ( I ) of theAct. We further find that Respondent has, since Feb-ruary 9, 1979, and at all times thereafter, refused tosupply the Association with certain requested infor-mation necessary for and relevant to the Association'sperformance as the collective-bargaining representa-tive of the unit employees and, by such refusal. Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV. FillH FFECt1 F lti UNFAIR I .B()R PRA('I I(ISUPON ('()OMMliIR(':The activities of Respondent set forth in sectionII, above. occurring in connection with its operationsdescribed in section 1, above. have a close, intimate.and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.\V. 1111 REMII)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and. uponrequest. bargain collectively with the Association asthe exclusive representative of all employees in theappropriate unit, and, ift' an understanding is reached,embody such understanding in a signed agreement.We shall further order Respondent to supply the As-sociation. upon request. with information necessaryfor and relevant to the Association's performance ofits function as the collective-bargaining representativeof the unit employees.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Association as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry CompanI, Inc., 136NLRB 785 (1962); Commerce Comnpany d/h/a LamarHotel, 140 NLRB 226. 229 (1962), enfd. 328 F.2d 600(5th Cir. 1964), cert. denied 379 U.S. 817: BurnettConstruction Company. 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:519 DI('ISIONS OF NA IONAI ILABOR RELAT'IONS BOARD(oNLusIoNS () LAWV1. Ithaca College is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. Ithaca College Faculty Association (I.C.F.A.) isa labor organization within the meaning of' Section2(5) of the Act.3. All full-time faculty members employed byIthaca College at its Ithaca, New York, location andat the Albert Einstein Medical Center in New YorkCity, but excluding all guards, part-time faculty, andsupervisors as defined in the Act constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since January 31, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of' theAct.5. By refusing on or about February 16, 1979, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of' all the employees of' Re-spondent in the appropriate unit, and by refusing. onor about February 9, 1979. to supply the Associationwith certain requested information necessary for andrelevant to the Association's performance as the col-lective-bargaining representative of the unit employ-ees, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusals to bargain, and supplyinformation, Respondent has interfered with, re-strained, and coerced, and is interfering with, re-straining, and coercing, employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.and thereby has engaged in and is engaging in unfairlabor practices within the meaning of' Section 8(a)(1)of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent.Ithaca College, Ithaca, New York, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay. wages, hours. and other terms and con-ditions of employment with Ithaca College FacultyAssociation (I.C.F.A.) as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All full-time faculty members employed byIthaca College at its Ithaca, New York, locationand at the Albert Einstein Medical Center inNew York City, but excluding all guards, part-time faculty. and supervisors as defined in theAct.(b) Refusing to provide the Association, upon re-quest, information relevant to and necessary for itsperformance as the collective-bargaining representa-tive of the unit employers.(c) In any like or related manner interfering with.restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of' the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of' the Act:(a) Upon request. bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment. and, it' an understand-ing is reached. embody such understanding in asigned agreement and provide the Association, uponrequest, a list of all full-time faculty members beingconsidered for promotion and/or tenure and all otherinformation relevant to and necessar for the Associ-ation's performance as the collective-bargaining rep-resentative of' the unit employees.(b) Post at its Ithaca, New York, facility copies of'the attached notice marked "Appendix."' (Copies ofsaid notice, on frms provided by the Regional I)irec-tor for Region 3, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof' and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of' this Order.what steps have been taken to comply herewith.6 In the event that this Order is enlforced by a Judglent tif a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational l.abor Relations Board" shall read "Posted Pursuant Itl a Judgmentof the United States Court of Appeals ntiircing an Order of' the NationalL.abor Relations Board."520 521A PPlIN 1)1I XNolI( lo E)MPI ()YilSP()sitD BY ORDI)IR () 1111iNAII()NAI. LAB()R RiI.AII()NS BO(ARI)An Agency of the United States GovernmentWi: wu. N refuse to bargain collectivelyconcerning rates of pas. wages, hours, and otherterms and conditions of employment with IthacaCollege Faculty Association (I.C.F.A.) as the ex-clusive representative of the employees in thebargaining unit described below.V'Il WVll.l NO()I refuse to provide the above-named Association with information relevant toand necessary for collective bargaining.WEI WILL Not in any' like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them hoSection 7 of the Act.W vI W , upon request, supply the Associ-ation with a list of all full-time tfaculty membersbeing considered for promotion and/or tenure.WI WI.L.. upon request. bargain with theabove-named association, as the exclusive repre-sentative of all employees in the hargaining unitdescribed below, with respect to rates of pas,wages, hours, and other terms and conditions ofemplo ment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time faculty members emplosed byIthaca College at its Ichaca. New York. locationand at the Albert Einstein Medical Center inNew York City. but excluding all guards. part-time fculty, and supervisors as defined in theAct.II tA(A COI.I.(l !I'I'tIA(', N COlEG|I